       18-23391-shl    Doc 93-3     Filed 12/19/20 Entered 12/19/20 04:07:55           Exhibit C:
                                      Time Sheets Pg 1 of 1
Time Records of Benjamin M. Adams for Michael J. Kraus 18-23391-shl

Time Spent            Service Rendered

3.0                   Motion to extend the automatic stay: draft motion, file motion, serve
                      motion, draft COS, file COS, send courtesy copy to chambers, court
                      appearance, prepare order, email order to chambers, review final order.

2.0                   Motion to retain realtor: draft motion, file motion, serve motion, draft
                      COS, file COS, send courtesy copy to chambers, prepare order, email
                      order to chambers, review final order.

2.0                   Oppose motion for relief of stay. review motion, negotiate stip with
                      creditor, review proposed order, review final order, re-negotiate dates.

3.0                   Loss mitigation with First Lender: Review lender requests with client,
                      review and prepare submission of loss mitigation package, follow up with
                      lender, review denial from lender, draft and file order terminating loss
                      mitigation, review final order terminating loss mitigation.

3.0                   Loss mitigation with Second Lender: Review lender requests with client,
                      review and prepare submission of loss mitigation package, follow up with
                      lender, review approval from lender, review 9019 motion, review 9019 order,
                      draft and file order terminating loss mitigation, review final order terminating
                      loss mitigation.

1.0                   Two (2) calls with Doug Dalms, prepare aff, review w/ client, return to IRS.

3.0                   363 Motion: draft motion to sell real property, file motion, serve
                      motion, draft COS, file COS, send courtesy copy to chambers, court
                      appearance, prepare order, email order to chambers, review final order.

2.0                   Motion shorten time: draft motion to shorten time, file motion,
                      serve motion, draft COS, file COS.

1.0                   Review contract, review title, coordinate closing, attend virtual closing.

14.0              Seven (7) Additional hearings on 9/25/2019, 2/26/2020, 5/6/2020,
                  5/27/2020, 6/10/2020, 10/21/2020; 1/20/2021 (anticipated)
_____________________________________________________________________

                                            Total Time            34 Hours @ $350/hr
                                            Total Fees            $11,900.00
                                            Disbursements         All Waived
                                            Proposed Reduction    ($4,900.00) (14hrs)
                                            Total Due             $7,000.00
